REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving the wireless relay exchanging user data with User Equipment (UE) over a wireless user link; the wireless relay exchanging a first portion of the user data with an internet over a wireless communication network; the wireless relay exchanging a second portion of the user data with the internet over a Local Internet Protocol Access (LIPA) network; the wireless relay identifying different media types for the wireless communication network, identifying different media types for the LIPA network, and tracking the exchanged user data by the different media types for the wireless communication network and for the LIPA network, and tracking the exchanged user data by internet address and by internet port for the wireless communication network and for the LIPA network; the wireless relay transferring network usage data to a network server over a Gz/Gy signaling link that indicates first amounts of the user data by the different media types that were exchanged with the internet over the wireless communication network; and the wireless relay transferring LIPA usage data to the network server over a Gz/Gy signaling link that indicates second amounts of the user data by the different media type that were exchanged with the internet over the LIPA network, among other claim limitations, are non-obvious over the prior art. The closest prior art of record Cartmell teaches that for each IP Flow, the UE may send counts of packets received and sent over each transport and the CGW may measure some of the IP Flows and the amount of bytes that may traverse the CGW but does not teach that the wireless relay identifying different media types for the wireless communication network, identifying different media types for the LIPA network, and tracking the exchanged user data by the different media types for the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHAE S LEE/
Examiner, Art Unit 2415

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415